 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LIEVRE,                                   No. 2:17-cv-1032 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    S.F. MENDOZA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. (ECF Nos. 1,

19   2). This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1).

21          On January 9, 2018, the court directed plaintiff to submit: (1) a completed affidavit in

22   support of his request to proceed in forma pauperis, and (2) a certified copy of his prison trust

23   account statement for the six-month period immediately preceding the filing of his complaint.

24   (ECF No. 4 at 1-2). At that time, plaintiff was warned that his failure to comply with the court’s

25   order could result in a recommendation that this action be dismissed. See ECF No. 4 at 2.

26          Well over a year has passed, and plaintiff has failed to comply with the court’s January

27   2018 order. As a result, the undersigned shall recommend that this action be dismissed for failure

28   to prosecute. See Fed. R. Civ. P. 41(b); L. R. 110 (E.D. Cal. 2009) (stating failure of party to
                                                        1
 1   comply with any order of court may be grounds for imposition of sanctions); Link v. Wabash,

 2   370 U.S. 626, 629-31 (1962).

 3           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

 4   District Court judge to this action.

 5           IT IS FURTHER RECOMMENDED that this action be DISMISSED for failure to

 6   prosecute. See Fed. R. Civ. P. 41(b); L. R. 110 (E.D. Cal. 2009); Link v. Wabash, 370 U.S. 626,

 7   629-31 (1962).

 8           These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

10   after being served with these findings and recommendations, plaintiff may file written objections

11   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

12   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

13   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

14   (9th Cir. 1991).

15   Dated: April 15, 2019
                                                         /s/ DEBORAH BARNES
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
     DLB:13
21   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/liev1032.scrn.of&r

22

23

24

25

26

27

28
                                                                 2
